Citation Nr: 1033692	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial staged evaluation in excess of 30 
percent for residuals of left total knee arthroplasty.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for the disability at issue, 
and assigned a 100 percent initial rating (to include under 38 
C.F.R. § 4.30), effective from August 11, 2006 through September 
30, 2007.  The RO also assigned an initial staged 30 percent 
evaluation, effective October 1, 2007.  The Veteran expressed 
disagreement with the initial staged 30 percent rating assigned 
effective from October 1, 2007.

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The claim was previously before the Board in April 2009, at which 
time it was remanded for further development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, from October 1, 2007, the 
Veteran's left total knee arthroplasty has been manifested by 
chronic severe painful motion, with additional limitation of 
flexion, and additional limitation of extension, on repeated use, 
and without objective evidence of subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an initial staged evaluation of 60 percent, from 
October 1, 2007, for residuals of a left total knee arthroplasty 
have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5055, 5256-5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements of 
a service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

Because the November 2006 rating decision granted service 
connection for residuals of a left total knee arthroplasty, such 
claim is now substantiated.  As such, the Veteran's filing of a 
notice of disagreement as to an initial staged rating assigned 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to an initial staged rating here triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the Statement of the Case 
set forth the relevant diagnostic code (DC) for the disability at 
issue, and included a description of the rating formulas under 
that diagnostic code.  Thus, the appellant has been informed of 
what was needed to achieve a higher schedular rating.  Therefore, 
the Board finds that the appellant has been informed of what was 
necessary to achieve a higher evaluation for his service-
connected residuals of a left total knee arthroplasty.

Nevertheless, the record reflects that the agency of original 
jurisdiction (AOJ) issued a VCAA notice letter to the appellant 
in May 2008 that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, and notified that a disability rating and 
effective date will be assigned in event of award of any benefit 
sought per Dingess/Hartman. 

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA outpatient 
treatment records, and reports of VA examination.  Additionally, 
the claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded a VA 
examination in June 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained was more than adequate because the examiner 
elicited substantial information regarding the Veteran's medical 
history and symptoms and completed an objective examination of 
him which provided information relevant to the Diagnostic Codes 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arises from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet App 505 (2009).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her for 
the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App 259 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
diagnostic codes that provide a rating on the basis of loss of 
range of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due to 
pain, etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened movement, 
excess fatigability, or incoordination should be considered.   In 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since 38 C.F.R. § 4.71a, Diagnostic Code 5257, was not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.

Under Diagnostic Code 5055, the minimum 30 percent evaluation is 
warranted when the medical evidence of record shows a history of 
prosthetic knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009). A 60 percent evaluation is warranted when there are 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity. Id.  The maximum 100 percent 
evaluation is granted for 1 year following implantation of a 
prosthesis.  Id. When there are intermediate degrees of residual 
weakness, pain, or limitation of motion, the Rating Schedule 
instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 
5262.  Id.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2008).  Limitation of leg extension 
warrants a noncompensable rating if limited to five degrees, a 10 
percent rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009). 

Normal range of motion of a knee is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2009).

Legal Analysis

As noted above, the Veteran's service-connected total left knee 
arthroplasty was assigned an initial staged rating of 100 percent 
from August 11, 2006 through September 30, 2007, and a 30 percent 
initial staged evaluation, effective from October 1, 2007, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009), which 
pertains to knee replacement (prosthesis).  After reviewing the 
evidence of record, the Board finds that an increased initial 
staged evaluation of 60 percent is warranted from October 1, 
2007, pursuant to Diagnostic Code 5055.

To warrant a 60 percent disability rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals consisting 
of severe painful motion or weakness in the right knee.  The 
criteria in this Diagnostic Code are disjunctive, not 
conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; compare Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met].  Therefore, evidence of either severe 
painful motion or weakness will suffice for an increased 
disability rating.

With respect to severe painful motion, a January 2008 VA 
outpatient treatment report shows that the pain assessment of the 
Veteran's left knee was that the Veteran experienced chronic pain 
that was a 7 in intensity at that moment, the worst the pain got 
was a 10 (0-10) and the best the pain got was 2 (0-10).   The 
Veteran reported that weather changes, prolonged standing, and 
driving for a long distance made the pain worse and that nothing 
made the pain better.  An August 2008 VA outpatient treatment 
record shows that the Veteran reported that his pain has 
significantly improved and that he did not have any complaint at 
that time.  

However, on VA examination in June 2009, the Veteran reported 
that  he experienced constant moderately severe pain at 5/10, 
which ranged between 4-10/10 on a daily basis, and which was 
aggravated by weight bearing, bending knee, and driving.  He 
further indicated that he could not stand for long, about 10-15 
minutes, was able to walk a maximum distance of 100 yards and the 
pain was located medially, adjacent to his patella.  On physical 
examination, the examiner reported that the Veteran walked with a 
cane, had an antalgic gait, walked with a limp, and had some 
difficulty getting out of a chair and required the use of upper 
body strength.   The examiner further reported that on 
examination the Veteran had pain at rest, on motion and on 
repetitive use, and had pain at 90 degrees on active flexion.  
The examiner further indicate that the Veteran had significant 
difficulty accomplishing repetitive motions against resistance 
due to pain on motion, lack of endurance due to pain, and mild 
weakness.  The examiner further indicated that after five 
repetitions, he found moderate additional loss of motion and 
impairment of joint function with an additional loss of 25-30 
degrees of motion due to pain.  The examiner also reported that 
the Veteran's presentation on examination did not match up with 
his follow up notes up to one year prior which reported improved 
pain and range of  motion for two years after surgery.  The 
examiner noted that the Veteran's knee had evidently gotten worse 
over the past year and he had additional bilateral quadriceps 
atrophy in thighs since his prior examination in 2006.

In weighing the clinical evidence of record, the Board finds that 
the Veteran's left knee symptomatology more nearly approximates 
the criteria for a 60 percent evaluation under Diagnostic Code 
5055.  In this regard, the Board's finding of chronic severe pain 
is supported by the objective clinical demonstration of left leg 
muscle atrophy, and significant additional limitation of motion 
(25 to 30 degrees) on repeated use.  Therefore, the Board finds 
that a higher 60 percent evaluation is warranted, from October 1, 
2007, for the Veteran's service-connected left knee disability 
under Diagnostic Code 5055.  The Board further notes in passing 
that a 100 percent rating is not available under Diagnostic Code 
5055 from October 1, 2007, as it is only warranted for one year 
following implementation of the prosthesis.

As directed by the Rating Schedule instructions under Diagnostic 
Code 5055, the Board has also considered whether there are 
intermediate degrees of residual weakness, pain, or limitation of 
motion such that an evaluation greater than 60 percent is 
warranted under Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2009).  However, in this case, the June 
2009 VA examination report shows that the examiner specifically 
indicated that there was no ankylosis.  Therefore, as the 
evidence of record does not indicate that ankylosis exists, a 
higher evaluation is not available under Diagnostic Code 5256.

Similarly, Diagnostic Code 5261 contemplates limitation of 
extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).  In this case, an August 2008 VA outpatient treatment 
record shows that the Veteran's range of motion was between 0 and 
120 degrees.  Additionally, on VA examination in June 2009, the 
examiner reported that the Veteran was "minus 15 degrees of full 
extension."  The Board notes that 38 C.F.R §§ 4.40 and 4.45, as 
well as the Court's ruling in DeLuca v. Brown, 8 Vet. App. 202 
(1995), are for consideration in determining the appropriate 
rating under Diagnostic Code 5261.   The record demonstrates that 
the Veteran has complained of experiencing left knee pain, 
swelling, and weakness, including on use.  The Board recognizes 
that examiners have acknowledged and confirmed that the Veteran 
experiences such symptomatology.  The Board finds, however, that 
the indicated additional functional impairment due to pain, 
including on use, is already contemplated in the 60 percent 
disability evaluation assigned herein, under Diagnostic Code 
5055, and that there has been no demonstration, by competent 
clinical evidence, of additional functional impairment comparable 
to an evaluation greater than 60 percent under any diagnostic 
code based on limitation of motion.  In this regard, as noted 
above on VA examination in June 2009, the examiner noted that the 
Veteran had 25 to 30 degrees of additional loss of motion due to 
pain after repetitive use.  At the worse, an additional 30 
degrees of limitation of extension, when added to the 
demonstrated limitation of extension to 15 degrees prior to 
repetition, warrants a maximum 50 percent rating under Diagnostic 
Code 5261 for leg extension limited to 45 degrees.  Accordingly, 
an evaluation greater than 60 percent under Diagnostic Code 5261 
is not warranted.

With respect to Diagnostic Code 5262, there is no medical 
evidence of impairment of the tibia and fibula, either nonunion 
or malunion.  Therefore, the Board finds that an evaluation 
greater than 60 percent is not warranted under Diagnostic Code 
5262.  Accordingly, a higher rating by analogy to Diagnostic 
Codes 5256, 5261, or 5262 is not warranted.  Further, a 30 
percent rating is the maximum rating assignable for limitation of 
leg flexion under Diagnostic Code 5260.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both compensable 
limitation of flexion and compensable limitation of extension of 
the same leg must be rated separately under diagnostic codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  In the present case, as noted 
above, there has been no clinical demonstration of compensable 
limitation of leg flexion under Diagnostic Code 5260.  Although 
the Veteran displayed a compensable degree of limitation of 
extension (15 degrees) on VA examination in June 2009, with 
consideration of additional functional impairment due to pain, 
including on repeated use, such limitation of extension warrants 
only a 50 percent rating, less than the 60 percent rating 
assigned herein under Diagnostic Code 5055.  Thus, assignment of 
a separate evaluation for limitation of extension of the left leg 
is not appropriate in this case as such would constitute 
pyramiding.  38 C.F.R. § 4.14 (2009).

The Board has also considered other diagnostic codes pertaining 
to the knee and leg.  However, genu recurvatum has not been shown 
by the evidence of record. Accordingly, Diagnostic Code 5263 is 
not for application.  Moreover, as Diagnostic Codes 5258 and 
5259, which contemplate dislocated and removed semilunar 
cartilage, do not provide for an evaluation greater than 30 
percent, these diagnostic codes are also not for application.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the knees has not been 
shown.  In this regard, a January 2008 VA outpatient treatment 
record shows that the examiner reported that, on objective 
examination, the Veteran's left knee was negative for laxity.  An 
August 2008 VA outpatient treatment record shows that the 
examiner reported that the Veteran was stable to anterior and 
posterior drawer testing but that he came forward slightly.  The 
January 2009 VA examination report shows that the Veteran 
reported experiencing instability or giving away.  However, on 
physical examination, the examiner reported that there was no 
objective evidence of instability.  He also reported that the 
Veteran's medial and lateral collateral ligaments were normal and 
there was no motion.  Additionally, the Veteran's anterior and 
posterior cruciate ligaments were normal, with less than 5 mm of 
motion.  Therefore, in the absence of any documented, objective 
clinical findings of lateral instability or recurrent 
subluxation, the Board finds that a separate compensable rating 
pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code 5257 (2009) (for 
recurrent subluxation or lateral instability) is also not 
warranted.  VAOPGCPREC 23-97.

The Board has further considered whether the Veteran warrants a 
separate disability rating for his left knee surgical scar.  See 
generally Jones v. Principi, 18 Vet. App. 248 (2004); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, his 
left knee surgical scar is not shown to be at least 6 square 
inches in area, painful, cause limitation of motion, or unstable.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 
(2009).  In the absence of such symptomatology, the assignment of 
a separate evaluation under the respective diagnostic codes is 
not in order.  See 38 C.F.R. § 4.118.

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the clinical evidence of record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  38 C.F.R. 
§ 3.321 (2009).

In conclusion, although the Veteran asserts that he is entitled 
to an increased evaluation for his service-connected left knee 
disability, he is not a licensed medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the medical findings on 
physical examination are of greater probative value than the 
Veteran's statements regarding the severity of his left knee 
disability.  Therefore, based on the medical evidence of record, 
the Board concludes that, throughout the rating period on appeal, 
from October 1, 2007, the Veteran's overall disability picture 
more nearly approximates the criteria for the 60 percent 
evaluation assigned herein, from October 1, 2007, and that a 
further staged rating is not warranted.  


ORDER

Entitlement to an initial staged evaluation of 60 percent, from 
October 1, 2007, for residuals of a left total knee arthroplasty 
is granted, subject to the applicable law and regulations 
governing the award of monetary benefits.

	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that a December 2007 statement submitted by the 
Veteran can be construed as raising the issue of entitlement to 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying VA's duties to notify and 
assist under the provisions of VCAA with 
respect to his claim of entitlement to 
TDIU.  The Veteran should be requested to 
complete a provided VA Form, 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability.

2.  The Veteran should be afforded a VA 
examination to determine the effect of the 
Veteran's service-connected disabilities, 
in combination, on his ability to work.  
The examiner should describe what types of 
employment activities are limited because 
of the Veteran's service-connected 
disabilities, and what type of employment, 
if any, is feasible given his functional 
impairment.  Finally, the examiner should 
provide an opinion as to whether the 
Veteran's service-connected disabilities, 
in combination, render him unable to obtain 
or maintain substantially gainful 
employment.

The claims folder, including a copy of this 
Remand, should be reviewed in conjunction 
with such examination and the examination 
reports should indicate that such a review 
was performed.  All opinions expressed 
should be accompanied by complete 
rationales.

3.  The RO must then adjudicate the issue 
of entitlement to a TDIU.  If the claim 
remains denied, the Veteran and his 
attorney must be provided a Statement of 
the Case.  Only if the Veteran submits a 
timely substantive appeal as to the issue, 
should it be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


